United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2023
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                            Anthony Tobias-Haywood

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: January 14, 2020
                              Filed: April 7, 2020
                                 [Unpublished]
                                ____________

Before BENTON, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Anthony Tobias-Haywood pled guilty to one count of being a felon in
possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The
district court1 sentenced Tobias-Haywood to 60 months of imprisonment. Tobias-
Haywood now appeals this sentence, arguing the district court committed both
procedural and substantive errors. We affirm.

       In May of 2018, St. Louis Missouri Metropolitan Police Department officers
observed Tobias-Haywood driving a silver Mercedes-Benz matching the description
of a vehicle reported stolen a few days prior. Officers attempted to halt the vehicle
by deploying spike strips, but it accelerated away. Eventually, the vehicle stopped
and the occupants, including Tobias-Haywood, exited and continued to flee on foot.
Tobias-Haywood was soon found in a bush with a satchel containing a handgun
loaded with 31 rounds of ammunition and an extended magazine. He was placed
under arrest and admitted to knowingly possessing the firearm.

       Tobias-Haywood first argues the district court erred by failing to provide an
adequate explanation for the sentence imposed and relying solely on his criminal
history. Because Tobias-Haywood raises the issue of procedural error for the first
time on appeal, we review for plain error. United States v. Linderman, 587 F.3d 896,
899 (8th Cir. 2009).

       Under the Supreme Court’s precedent in Rita v. United States, the sentencing
court must “set forth enough to satisfy the appellate court that [it] has considered the
parties’ arguments and has a reasoned basis for exercising [its] own legal decision-
making authority.” 551 U.S. 338, 356 (2007). Here, the district court provided a
thorough explanation of its reasoning including reference to the § 3553(a) factors —
specifically considering Tobias-Haywood’s difficult upbringing, criminal history, the
conduct of this offense, and the sentencing objectives of “just punishment, general
deterrence, and incapacitation.” While it is true the district court did not provide a


      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                          -2-
complete recitation of the § 3553(a) factors, this is not required. United States v.
Zayas, 758 F.3d 986, 990 (8th Cir. 2014). The district court adequately explained the
considerations it weighed in order to demonstrate that it had a reasoned basis for the
sentence imposed.

       Tobias-Haywood next argues the district court substantively erred by assigning
too much weight to his criminal history and too little weight to other factors. “A
sentencing court abuses its discretion ‘when it . . . fails to consider a relevant factor
that should have received significant weight . . . [or] gives significant weight to an
improper or irrelevant factor.’” United States v. Berry, 930 F.3d 997, 1000 (8th Cir.
2019) (alterations in Berry) (quoting United States v. Feemster, 572 F.3d 445, 461
(8th Cir. 2009) (en banc)). A review of the entire record establishes that the district
court imposed a substantively reasonable sentence. This is true even though it was
an upward variance from the Guidelines range. The district court weighed Tobias-
Haywood’s personal history and characteristics, a letter in support of Tobias-
Haywood, his “horrible” and “completely out of control” criminal history, and the
troubling circumstances of the instant conviction. The district court’s evaluation of
the factors was within the “wide latitude” afforded to sentencing courts to “weigh the
section 3553(a) factors in each case and assign some factors greater weight than
others in determining an appropriate sentence.” United States v. Gasaway, 684 F.3d
804, 808 (8th Cir. 2012) (quoting United States v. Richart, 662 F.3d 1037, 1054 (8th
Cir. 2011)). This is not the “unusual case” where we will reverse for substantive
unreasonableness. United States v. Borromeo, 657 F.3d 754, 757 (8th Cir. 2011)
(quoting Feemster, 572 F.3d at 464).

      For the foregoing reasons, we affirm Tobias-Haywood’s sentence.
                      ______________________________




                                          -3-